MR. JUSTICE SANNER
delivered the opinion of the court.
On March 3, 1915, a petition by Anna E. Nett was filed in department No. 2 of the district court of Lewis and Clark- county, Hon. J. Miller Smith, judge presiding, praying for the removal of Joseph J. Carroll as guardian of the person and estate of Mary Murphy, incompetent. Thereafter, and at 4:50 P. M. on March 24, she presented to Judge Smith an affidavit imputing bias and prejudice to him in the matter of said guardianship, whereupon the same was transferred to department No. 1, Hon. J. M. Clements, Judge. On March 25 Judge Clements made an order setting the hearing of the petition to remove the guardian for the same day at 3 o’clock P. M., directing notice of such hearing to be served before noon, and service was made upon the guardian at 10:30 o’clock in the morning. Thereafter, and before 3 o ’clock P. M. of that day, the guardian filed his affidavit seeking to disqualify Judge Clements, but this the judge has ignored and intends to ignore. This court is asked, under its supervisory power, to annul the order referred to as an abuse of discretion by Judge Clements, the specific contention being that the guardian was thereby deprived of his right of disqualification. Under the authority of State ex rel. Carroll v. District *512Court, ante, p. 506, 147 Pac. 312, the order complained of is annulled.

Order annulled.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.